Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/10/22 and 11/9/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-9 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for processing a fermented dairy product, the method comprising: feeding, via a product feed conduit connected to a centrifugal separator, fermented dairy product into the centrifugal separator, separating, with the centrifugal separator, the fermented dairy product into a heavy phase and a light phase, receiving, in a first light phase conduit, a first part of the separated light phase, receiving, in a second light phase conduit, a second part of the separated light phase, and receiving, in a heavy phase conduit, the heavy phase that is separated, and returning the second part of the light phase to the product feed conduit, such that the second part of the light phase is mixed with fermented dairy product that is fed into the centrifugal separator, the first part of the light phase thereby being removed from fermented dairy product fed into the centrifugal separator, such that the heavy phase forms a concentrated, fermented dairy product.
The closest prior art of Lindholst (WO 86/01436) teaches a method, however, fails to expressly teach the claimed method including returning the second part of the light phase to the product feed conduit, such that the second part of the light phase is mixed with fermented dairy product that is fed into the centrifugal separator, the first part of the light phase thereby being removed from fermented 
The secondary references of record do not teach or suggest the combined limitations not taught by Lindholst (WO 86/01436).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 10, 2022